Order entered August 31, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00688-CV

                        IN RE AL WILLIAMS, Relator

          Original Proceeding from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-17458

                                   ORDER
              Before Justices Osborne, Partida-Kipness, and Smith

      Before the Court is relator’s August 24, 2022 motion for extension of time to

re-do his application for writ of mandamus. The motion is DENIED.


                                            /s/   CRAIG SMITH
                                                  JUSTICE